Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on November 22, 2021.  The Applicant’s Amendment and Request for Reconsideration has been received and entered.  
Claims 1-20 are currently pending and have been examined.  Claims 1-3, 5-6, 8-10, 12-17, and 19-20 have been amended.  
The previous rejection of claims 2-3, 9-10, and 16-17 under 35 USC 112(b) has been withdrawn.

Response to Arguments
Applicant’s amendments necessitated any new grounds of rejection.
The previous rejection of claims 2-3, 9-10, and 16-17 under 35 USC 112(b) has been withdrawn in view of Applicant’s amendments.
Applicant’s arguments regarding the rejection under 35 USC 101 have been fully considered but they are not persuasive.  Applicant argues at page 11 of Applicant’s Reply dated November 22, 2021 (hereinafter “Applicant’s Reply”) that the claims do not recite a method of organizing a human activity because they “do not claim the fundamental activity of the abstract idea of a [sic] ‘assigning 
First, the Examiner respectfully notes that “assigning tasks to humans” is not the definition of a “certain method of organizing human activity.”  Per MPEP 2106.04(a)(2), “the phrase ’methods of organizing human activity’ is used to describe concepts relating to:  fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); and managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions).”  
MPEP 2106.04(a)(2) further indicates that “the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping.”  Thus, a user interacting with a computer to search for a loan would still be defined as an ineligible certain method of organizing human activity even though no “tasks” are assigned to humans.
MPEP 2106.04(a)(2)  further describes "commercial interactions" or "legal interactions" as including “agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations.”  
Applicant further argues at page 12 of Applicant’s Reply that the claims “are directed to a practical application” and “are directed to an improvement to computer functionality and/or an improvement to a technological process, and are therefore not directed to an abstract idea.”  Applicant further argues at page 12 of Applicant’s Reply that “the claimed solution improves the technological process of identifying user interest in an item for sale based on user built categories.  This is an improvement over conventional solutions where, by way of example, a user first knows exactly what they are searching for, then enters the desired attributes as search terms, or select existing filters to narrow in on the item the user desires.”  The Examiner respectfully disagrees.
Per MPEP 2106.04(d), in order to determine if a claim integrates the judicial exception into a practical application, the considerations set forth in MPEP 2106.05 (a)-(c) and (e)-(h) are evaluated. MPEP 2106.04(d) clearly states that “a specific way of achieving a result is not a stand-alone consideration...However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception.” The Examiner notes that the considerations include 
Further, per MPEP 2106.05(a), in order to constitute a technical improvement, the specification "must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology."  Further, per MPEP 2106.05(a), "if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement." 
With this guidance in mind, the Examiner respectfully asserts that an alleged improvement in identifying user interest in an item in not a practical application because it is not an improvement to computer functionality, an improvement to any other technology or technical field, or a particular machine or transformation.  No improvements to the functionality of the computer are described or to how the computer performs this alleged improvement.  In fact, there is no difference in the operation of the computer as a result of the claimed invention.  This is instead an alleged improvement to a user’s experience, i.e. the abstract idea, and thus is not a practical application.
Applicant further argues at pages 12-13 of Applicant’s Reply that the claims “are directed to an improved user interface for computing devices because the claims’ features are directed to a particular manner of summarizing and presenting 
Applicant further argues at page 14 of Applicant’s Reply that the claims recite significantly more than an abstract idea because “the claimed arrangement constitutes an improved data and intake system analogous to the improved Internet filtering technique found eligible in Bascom.”  Applicant argues that the “claimed technique uses an analysis modules [sic] that operates on a personalization system to process features and update user profiles for determining and causing presentation of recommended items.”  The Examiner respectfully disagrees.
In Bascom, the court stated that the inventive concept described the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user and pointed out that this design gives the filtering tool both the benefits of a filter on a local computer and the benefits of a filter on an ISP server, which constituted a technical 
However, in the instant case, Applicant has not shown how the claimed solution is a technical improvement using a technology-based solution.  Instead, Applicant describes the alleged improvement in terms of identifying interests of a user using an analysis module without actually describing any technological improvement to the analysis module and without actually describing any existing problems or solutions based in technology.
Applicant further argues at pages 16-17 of Applicant’s Reply that “the pending claims recite a specific, unconventional technological approach for solving a technical problem.  The claims solve the Internet-centric problem of the manner in which users follow-up on commitments, resolutions, agreements, in collaboration tools, and applications, by processing messages that are composed in response to a meeting to automatically identify and track action items.”  The Examiner respectfully asks Applicant to clarify this point, as neither Applicant’s claims nor Applicant’s specification is directed to processing messages in response to a meeting to automatically identify and track action items.
Applicant further argues at claim 17 of Applicant’s Reply that “as in DDR Holdings, the claims address an Internet-centric technological problem” and that “the claimed solution is rooted in computer technology.”  Applicant further argues at page 18 of Applicant’s Reply that the pending claims “specify how interactions with the Internet are manipulated to yield a desired result—a result that overrides 
First, as discussed above, the instant claims are not directed to a technical solution but instead are directed to allegedly improving a user’s experience, i.e., the abstract idea.  Further, unlike in DDR Holdings, the originally-filed disclosure does not describe the routine and conventional sequence of events of an Internet-centric invention and how the instant claims are a technological improvement using a technology-based solution.  Instead, the instant claims recite an alleged improvement to the abstract idea, i.e., recommending items to a user, and do not constitute a technical improvement to the underlying technology.  
Thus, the rejection under 35 USC 101 is maintained.  
Applicant’s arguments regarding the rejections under 35 U.S.C. 102(a)(1) and 35 USC 103 have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1, 8, and 15 recite a system, a computer-storage media, and a method for recommending items to a user based on a user preference for a particular feature in an image.  With respect to claim 1, claim elements identifying a feature, determining a user preference for the feature, updating a user profile by integrating the feature into the user profile wherein integrating the feature is based on determining that the feature is a shared feature and determining the refined user preference based on the shared feature, and determining one or more recommended items associated with the user preference for the feature, as drafted, cover a method of organizing a human activity, i.e., commercial or legal interactions.  Claims 8 and 15 recite similar limitations.
The judicial exception is not integrated into a practical application. Claims 1, 8, and 15 recite causing presentation of the one or more recommended items.  These limitations are considered to recite insignificant extra-solution activity.  Further, claim 1 recites one or more computer processors and computer memory at a high level of generality, i.e., as generic computer components performing generic computer functions.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Thus, claims 1, 8, and 15 are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, claim 1 recites one or more computer processors and computer memory at a high level of generality, 
Further, regarding the causing presentation limitation, per MPEP 2106.05(d)(ll), elements such as receiving or transmitting data over a network, i.e., using the Internet to gather data, and storing and retrieving information in memory are considered to be computer functions that are well-understood, routine, and conventional functions. (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPG2d 1681,1701 (Fed. Cir, 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Thus, claims 1, 8, and 15 are not patent eligible.  
Claims 2-7, 9-14, and 16-20 depend from claims 1, 8, and 15.  Claims 2, 9, and 16 are directed to the type of user input that is received and are further directed to the abstract idea.  Claims 3, 10, and 17 are directed to associations between the attributes and the descriptors and are further directed to the abstract idea.  Claims 4-5, 11-12, and 17-19 are directed to determining the user preference and are further directed to the abstract idea.  Claims 6, 13, and 20 are directed to the relationship between the selectable descriptor and an attribute and are further directed to the abstract idea.  Claims 7 and 14 are directed to the user preference and are further directed to the abstract idea.
Thus, the claims are not patent eligible.    


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,121,902 B1 to Desjardins et al. (hereinafter “Desjardins”) in view of US 2016/0034150 A1 to Behr et al. (hereinafter “Behr”).
Claims 1, 8, and 15:  Desjardins discloses “[c]ustomer-annotated catalog pages [that] enable a user of a merchant website to annotate an image that illustrates one or more items found within an electronic catalog.  This annotation may include associating an illustrated item with a hyperlink to a page that is associated with the illustrated item.  This annotation may also include commenting on the illustrated item or describing the image as a whole.”  (See Desjardins, at least Abstract).  Desjardins further discloses:
one or more computer processors (See Desjardins, at least FIG. 13 and associated text, web server hosts website and comprises processor and memory); and
computer memory storing computer-useable instructions that, when used by the one or more computer processors (See Desjardins, at least FIG. 13 and associated text, web server hosts website and comprises processor and memory), cause the one or more computer processors to perform operations comprising:
identifying a feature associated with a selectable descriptor related to a first image (See Desjardins, at least FIG. 2 and associated text, item 256; col. 8, line 55 to col. 9, line 3, price slider may include multiple sub-sliders that relate to each item within the pictured dorm room; for instance, a user may slide a sub-slider corresponding to speakers to the right if the user ;
determining a user preference for the feature based on an input received from the user selecting the feature (See Desjardins, at least FIG. 2 and associated text, item 256; col. 8, line 55 to col. 9, line 3, price slider may include multiple sub-sliders that relate to each item within the pictured dorm room; for instance, a user may slide a sub-slider corresponding to speakers to the right if the user wishes to view high-end speakers, i.e., the user has a preference for higher end speakers);
based on determining the user preference for the feature, updating a user profile by integrating the feature as a refined user preference into the user profile associated with items of interest of the user (See Desjardins, at least FIG. 2 and associated text, item 256; col. 8, line 55 to col. 9, line 17, once the user slides the sub-slider corresponding to the speakers to the right, indicating a preference for high-end speakers, when the user then slides the collection price slider left and/or right, different collections at different price points will be illustrated but they take into account the user’s preference for higher-end speakers; alternative items will be displayed);
determining one or more recommended items associated with the user preference for the feature (See Desjardins, at least ; and
causing presentation of the one or more recommended items (See Desjardins, at least FIG. 2 and associated text, item 256; col. 8, line 55 to col. 9, line 3, once the user slides the sub-slider corresponding to the speakers to the right, indicating a preference for high-end speakers, when the user then slides the collection price slider left and/or rent, different collections at different price points will be illustrated but they take into account the user’s preference for higher-end speakers).
Desjardins does not expressly disclose wherein integrating the feature as the refined user preference is based on: (1) determining that the feature is a shared feature that is a common feature between a first attribute associated with a first item of interest and a second attribute associated with a second item of interest; and (2) based on determining that the feature is a shared feature, determining the refined user preference as an indicator of a user preference for the shared feature.  
However, Behr discloses systems and methods that “provide the ability to search for and interact with three-dimensional (3D) objects in a 3D model/drawing.  Searches may be conducted on a per object basis (based on properties of the object) and search queries may be amended based on shared/common attributes between objects found in an initial search.”  (See Behr, at least Abstract).  Behr further discloses wherein integrating the feature as the refined user preference is based on: (1) determining that the feature is a shared feature that is a common feature between a first attribute associated with a first item of interest and a second attribute associated with a second item of interest (See Behr, at least FIG. 8 and associated text; para. [0072], user has selected two items 802A and 804A from the list palette; systems displays the properties that the two items/doors have in common; Figure 8 lists at least 4 shared properties including type of door which is swing, material which is steel, etc.; para. [0074], the shared properties of the two doors include swing and steel); and (2) based on determining that the feature is a shared feature, determining the refined user preference as an indicator of a user preference for the shared feature (See Behr, at least para. [0074]), the shared properties “swing” and “steel” were added as filters to the query search by the user, i.e., the user’s search is narrowed based on adding in the “swing” and “steel” shared properties; para. [0078], user selects the shared properties by clicking an icon; paras. [0089]-[0090], search parameters may be based on the user’s prior searches; for example, if the user has only cared about materials in the past, default search parameters may be . 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the customer-annotated pages system and method of Desjardins the ability wherein integrating the feature as the refined user preference is based on: (1) determining that the feature is a shared feature that is a common feature between a first attribute associated with a first item of interest and a second attribute associated with a second item of interest; and (2) based on determining that the feature is a shared feature, determining the refined user preference as an indicator of a user preference for the shared feature as disclosed by Behr since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to focus or customize a user’s search parameters over time.  (See Behr, at least para. [0090]).   
Claims 8 and 15 are rejected for similar reasons.
Claims 2, 9, and 16:  The combination of Desjardins and Behr discloses all the limitations of claims 1, 8, and 15 discussed above.
Desjardins further discloses wherein the input is received from the user based in part on image analysis that is performed on the first image (See Desjardins, at least FIG. 2 and associated text, item 256; col. 8, line 55 to col. 9, line 3, price .  
Claims 9 and 16 are rejected for similar reasons.
Claims 3, 10, and 17:  The combination of Desjardins and Behr discloses all the limitations of claims 1, 8, and 15 discussed above.
Desjardins further discloses wherein the first attribute is associated with the selectable descriptor related to the first image and the second attribute is associated with a second selectable descriptor related to a second image (See Desjardins, at least FIG. 2 and associated text, item 256; col. 8, line 55 to col. 9, line 3, price slider may include multiple sub-sliders that relate to each item within the pictured dorm room; for instance a user may slide a sub-slider corresponding to the image of the speakers to the right if the user wishes to view high-end speakers; the feature is “price” and the first attribute is “higher end”; there is a second sub-slider that corresponds to the image of the headphones; user may slide this sub-slider more to the left to indicate that the user prefers lower-end headphones; the second attribute is “lower end” and the shared feature of the two attributes is “price”).
Claims 10 and 17 are rejected for similar reasons.
Claims 4, 11, and 18:
Desjardins does not expressly disclose wherein determining the user preference for the feature is based on one or more feature selections made during a single browsing session and one or more feature selections made across multiple browsing sessions.
However, Behr discloses wherein determining the user preference for the feature is based on one or more feature selections made during a single browsing session and one or more feature selections made across multiple browsing sessions (See Behr, at least para. [0074]), the shared properties "swing” and "steel" were added as filters to the query search by the user, i.e., the user's search is narrowed based on adding in the “swing” and "steel” shared properties; paras. [0089]-[0090], search parameters may be based on the user’s prior searches; for example, if the user has only cared about materials in the past, default search parameters may be based on material)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the customer-annotated pages system and method of Desjardins the ability wherein determining the user preference for the feature is based on one or more feature selections made during a single browsing session and one or more feature selections made across multiple browsing sessions as disclosed by Behr since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been 
Claims 11 and 18 are rejected for similar reasons.
Claims 6, 13, and 20:  The combination of Desjardins and Behr discloses all the limitations of claims 1, 8, and 15 discussed above.
Desjardins further discloses wherein the selectable descriptor related to the first image is the first attribute depicted in a first portion of the first image; or wherein the selectable descriptor related to the first image is the first text descriptor of a first attribute of the first image (See Desjardins, at least FIG. 2 and associated text, item 256; col. 8, line 55 to col. 9, line 17, once the user slides the sub-slider corresponding to the speakers to the right, indicating a preference for high-end speakers, when the user then slides the collection price slider left and/or rent, different collections at different price points will be illustrated but they take into account the user’s preference for higher-end speakers; alternative items will be displayed).
Claims 13 and 20 are rejected for similar reasons.
Claims 7 and 14:  The combination of Desjardins and Behr discloses all the limitations of claims 1 and 8 discussed above.
Desjardins further discloses wherein the user preference is associated with a category in the user profile (See Desjardins, at least FIG. 2 and associated text, item 256; col. 8, line 55 to col. 9, line 17, once the user slides the sub-slider corresponding to the speakers to the right, indicating a preference for high-end speakers, when the user then slides the collection price slider left and/or rent, .
Claim 14 is rejected for similar reasons.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Desjardins in view of Behr as applied to claims 1, 8, and 15 above, and further in view of US 7,668,821 B1 to Donsbach et al. (hereinafter “Donsbach”).
The combination of Desjardins and Behr discloses all the limitations of claims 1, 8, and 15 discussed above.
Desjardins further discloses wherein determining the user preference for the feature is based on receiving a user selection of the selectable descriptor related to the first image (See Desjardins, at least FIG. 2 and associated text, item 256; col. 8, line 55 to col. 9, line 17, once the user slides the sub-slider corresponding to the speakers to the right, indicating a preference for high-end speakers, when the user then slides the collection price slider left and/or rent, different collections at different price points will be illustrated but they take into account the user’s preference for higher-end speakers; alternative items will be displayed).
Neither Desjardins nor Behr expressly discloses wherein the user selection indicates a second feature to exclude from the user preference.
However, Donsbach discloses a system that “provides a user interface through which users can flexibly tag individual items represented in an electronic catalog with user-defined tags, such as text strings, and obtain recommendations that are specific to particular tags.” (See Donsbach, at least Abstract).  Donsbach further discloses once “a user has assigned a tag to a number of items, the user (or another user in some embodiments) can request and obtain recommendations that are specific to this tag. These recommendations may be generated in real time by a recommendation service that identifies items that are collectively similar or related to the items associated with the tag.”  (See Donsbach, at least Abstract).  Donsbach further discloses wherein the user selection indicates a second feature to exclude from the user preference (See Donsbach, at least FIG. 4 and associated text; col. 10, lines 35-45, user indicates that an item in the recommended item list and its specified tag should not be used to make recommendations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the customer-annotated pages system and method of Desjardins and the searching system and method of Behr the ability wherein the user selection indicates a second feature to exclude from the user preference as disclosed by Donsbach since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to 
Claims 12 and 19 are rejected for similar reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625